                                                    March 27, 2020

                                           Application GRANTED in part. The conference scheduled for April
BY ECF
                                           7, 2020, is adjourned to June 11, 2020, at 10:50 a.m. Per the
Honorable Lorna G. Schofield               order at Dkt. No. 6, parties shall file a proposed Case Management
United States District Judge               Plan and joint letter by at least seven days before the conference.
Southern District of New York
40 Foley Square                            Date: March 30, 2020
New York, New York 10007                         New York, New York

Re:      Baez v. United States, 20 Civ. 1091 (LGS)

Dear Judge Schofield:

        On February 25, 2020, the Court scheduled an initial conference in this action for April 7,
2020 and ordered the parties to submit a status letter summarizing the case. This letter constitutes
the parties’ joint request for a 60-day adjournment of the conference to June 9, 2020.1

        Defendant has not yet served an answer in the instant case and indicated that the answer
is not due until May 15. Defense counsel has not been able to discuss this case with the Veterans
Affairs (“VA”) hospital and the treating medical providers involved in this litigation to properly
understand the nature and scope of this case and any potential defenses, including whether there
are any procedural or jurisdictional defenses that could form the basis of a motion to dismiss. In
light of the current situation affecting medical providers and hospitals in New York City, the
parties would benefit from additional time to gather the relevant facts to respond to the complaint
and thereafter begin discovery. This proposal would minimize any potential burden on the VA
hospital and medical providers in the next several weeks.

        In addition, there is an accompanying action in Supreme Court, New York County (Index
No. 805036/2020) wherein defendant Hassan Mohamed, M.D. has yet to interpose an Answer.
Plaintiff intends to join the Supreme Court action with the above-entitled case pursuant to
supplemental jurisdiction and amend the Complaint to add additional parties since the claims of
negligence in the Supreme Court action are substantially related to those originally claimed

1 Should the Court grant the parties’ request for an adjournment, both parties will submit a proposed case management
plan and the seven categories of information sought pursuant to the Court’s February 25, 2020 Order a week prior to
the rescheduled initial conference date.
          Case 1:20-cv-01091-LGS Document 7 Filed 03/27/20 Page 2 of 2
 Page 2 of 2


herein. Accordingly, with the consent of the U.S. Attorney, Plaintiff respectfully requests that the
initial conference be adjourned to June 9, 2020 to permit the additional parties to appear. An
adjournment would permit both parties to engage in meaningful and expedient discovery while
promoting judicial economy. No prior requests for an adjournment or extension of time have
been made.

       The parties thank the Court for its attention to this matter.

                                                    Sincerely,

                                                    GUY S. REGEV, M.D., ESQ.


                                              By: /s/ Alexander J. Hogan
                                                  ALEXANDER J. HOGAN
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2746
                                                  Fax.: (212) 637-2686
                                                  E-mail: alexander.hogan@usdoj.gov
                                                  Counsel for Defendant

                                                    -and-

                                                     /s/ Guy S. Regev
                                                    GUY S. REGEV
                                                    Zucker & Regev, P.C.
                                                    186 Joralemon Street, Suite 1010
                                                    Brooklyn, New York
                                                    Tel.: (718) 624-1211
                                                    Fax.: (718) 624-6037
                                                    Email.: gregev@zucker-regev.com
                                                    Counsel for Plaintiff
